          Case 2:19-cr-00102-DWA Document 109 Filed 06/04/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                         )
                                                      ) No. 19-102
         V.                                           )
                                                      )
BRETT WELLS                                           )

                                         MEMORANDUM ORDER

         This action commenced by indictment on April 16, 2019. Defendant is in custody in the

Allegheny County Jail since his arrest, in 2018, on charges of violating 21 U.S.C. 841, including

distribution of heroin and fentanyl resulting in serious bodily injury or death.1

         On March 20, 2020, Defendant filed a Motion for Detention Hearing and Release, based

on concerns related to COVID-19. The Government opposed Defendant’s Motion, arguing, inter

alia, that the factors set forth in 18 U.S.C. § 3142(g) weighed in favor of detention. Magistrate

Judge Patricia L. Dodge held a pretrial detention hearing by videoconference, on May 12, 15,

and 18, 2020.2 On May 18, 2020, Judge Dodge entered an Order that Defendant be released on

unsecured bond, with conditions including home incarceration and electronic monitoring (the

“release Order”). The same day, the Government filed a Motion to Revoke Order of Pretrial

Release pursuant to 18 U.S.C. § 3145(a), which permits the Government to seek revocation of a

release order. Therein, the Government asserts that Judge Dodge’s detention ruling is contrary to

law and to the evidence of record, and requests a hearing.3 Judge Dodge stayed her release

Order. Subsequently, the Government was permitted to file a brief in support of its Motion. In

lieu of a Brief, the Government filed a Notice referring the Court to its Motion to Revoke Order

1
  This case is in its early stages: a telephone status conference is scheduled for June 22, 2020, and Pretrial Motions
are due on June 25, 2020.
2
  The Government pointed to this Court’s decision in U.S. v. Jackson, 18-216 (ECF No. 237). I note that Jackson
arose in the post-plea, pre-sentencing context, and the Court considered 18 U.S.C. § 3143(a).
3
  The Government does not assert that intends to proffer additional argument or evidence in support of its Motion. I
conclude that no additional hearing is required.

                                                          1
         Case 2:19-cr-00102-DWA Document 109 Filed 06/04/20 Page 2 of 4




of Pretrial Release, as well as its Response to Defendant’s initial Motion for Detention Hearing

and Release. Defendant has filed a response.

       The applicable standard of review in this case is de novo. United States v. Delker, 757

F.2d 1390, 1394 (3d Cir. 1985); United States v. Broadus, No. 19-00087, 2020 U.S. Dist. LEXIS

81306, at *1 (M.D. Pa. May 8, 2020). Nonetheless, “[c]learly, the district court is not required to

start over in every case, and proceed as if the magistrate's decision and findings did not exist.”

United States v. Koenig, 912 F.2d 1190, 1192-93 (9th Cir. 1990). A magistrate judge’s reasoning

in this context is entitled to “respectful consideration.” Cf. United States v. Suppa, 799 F.2d 115,

120 (3d Cir.1986). Further, the District Court may rely on the evidence presented to the

magistrate, and is not required to conduct a hearing. United States v. Payne, No. 2017-0031,

2018 U.S. Dist. LEXIS 122058, at *14 (D.V.I. July 23, 2018). “The burden of demonstrating that

a defendant should be detained remains with the Government.” Id. at *16.

       “[P]retrial detention can be ordered only when a judicial officer finds, after a hearing,

‘that no condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of any other person and the community.’" pretrial detention can

be ordered only when a judicial officer finds, after a hearing, "that no condition or combination

of conditions will reasonably assure the appearance of the person as required and the safety of

any other person and the community." United States v. Traitz, 807 F.2d 322, 324 (3d Cir. 1986)

(quoting 18 U.S.C. § 3142(e)). A rebuttable presumption of dangerousness to the community

arises when a judicial officer finds probable cause to believe that a defendant committed an

offense carrying a maximum term of imprisonment of ten years or more under 21 U.S.C. § 801,

et seq. 18 U.S.C. § 3142(e). A defendant may rebut the presumption by providing "some

credible evidence that he will appear and will not pose a threat to the community." United States



                                                  2
         Case 2:19-cr-00102-DWA Document 109 Filed 06/04/20 Page 3 of 4




v. Carbone, 793 F.2d 559, 560 (3d Cir. 1986). At that point, the Government bears the burden

regarding risk of flight, and danger to the community. United States v. Petersen, No. 08-22, 2009

U.S. Dist. LEXIS 46012, at *7 (D.V.I. May 29, 2009). An assessment of whether detention is

appropriate requires evaluation of various factors, including the nature and circumstances of the

offense charged, the weight of the evidence against the person, the history and characteristics of

the person, and the nature and seriousness of the danger to any person in the community that

would be posed by the person’s release. 18 U.S.C. § 3142(g). The “history and characteristics

of the person” include family ties, employment, community ties, and past conduct. Id. Although

“the threat of a pandemic does not fit neatly into one of the factors,” it may be taken into

account. See United States v. Sagastume-Galicia, 2020 U.S. Dist. LEXIS 70806, *14 (D.D.C.

Apr. 22, 2020).

       In this case, upon careful review of the entire record and ample evidence before Judge

Dodge, the Court finds no grounds for altering, modifying, or revoking Judge Dodge’s Detention

Order. The record reflects Defendant’s good conduct while in jail, including his work as a pod

worker and the various certificates he earned, and his compliant behavior as an inmate; his

release plan included confirmed employment with Top Home Care Agency and residing with

and caring for his uncle. Moreover, Defendant is overweight and suffers from asthma. The

record reflects Defendant’s family ties to the Pittsburgh community. In addition, as did Judge

Dodge, the Court notes that Defendant has been charged with serious crimes, for which he was

indicted. While the gravity of the charged offenses, the evidence against him on those charges,

and Defendant’s criminal history weigh in favor of detention, I concur with Judge Dodge’s

conclusion that the evidence of Defendant’s progress in complying with societal laws, which I

consider along with positive factors such as his family ties in the community, weigh in favor of



                                                 3
         Case 2:19-cr-00102-DWA Document 109 Filed 06/04/20 Page 4 of 4




release. I also note that the crimes charged, while serious, occurred four years ago; in addition,

Defendant’s criminal history includes offenses committed when he was 15 and 16 years old. The

Government’s opposition to release relies heavily, if not solely, on the seriousness of the

charges, Defendant’s criminal history, and the evidence against Defendant in this matter. The

Government also expressed concerns about whether Defendant would be permitted to reside with

his uncle upon release, but the evidence shows that the landlord has approved Defendant’s

residence. In sum, I conclude that the conditions set forth in Judge Dodge’s release Order will

reasonably assure both Defendant’s appearance and the safety of the community. Weighing all

applicable factors and considerations, therefore, I find that release consistent with Judge Dodge’s

release Order is appropriate in this matter.

       For the foregoing reasons, the Government’s Motion is denied. AND NOW, this 4th day

of June, 2020, IT IS SO ORDERED.

                                               BY THE COURT:



                                               ______________________________

                                               Donetta W. Ambrose
                                               Senior Judge, U.S. District Court




                                                  4
